DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a method of making a photovoltaic cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.
Applicant’s election without traverse of Group II, drawn to a photovoltaic cell, drawn to claims 10-18, 20, 22 and 23 in the reply filed on 06/17/2022 is acknowledged.
Specification
The substitute specification filed 06/17/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is dependent on claim 16 and claim 16 is dependent on claim 10. Claim 10 requires that that the first donor and second donor have different band gaps and claim 16 recites that the first donor is DTDCPB. Claim 17 recites the second donor is iBuBTDC or DTDCPB. It is unclear how the first donor and both be DTDCPB and have different band gaps as required by claim 10. Further clarification and/or appropriate correction is required.
Claim 22 recites an anode in lines 3 and 9, a first heterojunction in lines 4 and 11, a second heterojunction in lines 5 and 13, and a cathode in lines 6 and lines 10. It is unclear if these components are the same or different. Further clarification and/or appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Che (US 2017/0005284 A1).
Regarding claims 10 and 16, Che discloses a photovoltaic cell comprising (See Figs. 3A and 3B):
an anode (Ag layer, [0014][0040][0041]);
a cathode (ITO layer, [0014])
a first binary bulk heterojunction (DBP:C70/DTDCPB:C70) between the anode and the cathode comprising a first donor and a first acceptor ([0018][0019][0020], note that Che discloses that the junction can also be  (DTDCPB:C70 [0020]);
a second binary bulk heterojunction (DTDCTB:C60) positioned between the first binary bulk heterojunction (DBP:C70/DTDCPB:C70) and the cathode (ITO layer), comprising a second donor material and a second acceptor material,
wherein the first donor material (DTDCPB/DBP) has a different band gap than the second donor material (DTDCTB) (absorbs different wavelengths and thus has a different bandgap ([0019][0046]).
Regarding claim 15, Che discloses all of the claim limitations as set forth above.
In addition, Che discloses that there is a third binary bulk heterojunction (See Fig. 3, second DBP:C70 closer to ITO) between the second binary bulk heterojunction (DTDCTB:C60) and the cathode, comprising a third donor (DBP) and a third acceptor (C70).
Regarding claim 20, Che discloses all of the claim limitations as set forth above.
In addition, Che discloses that the first donor material (DBP:C70/DTDCPB:C70) absorbs in a range (300-800 nm [0019]) and the second donor (DTDCTB, has an absorption peak at 700 nm [0067]).
Claim(s) 10-13, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barr (US 2021/0050540 A1).
Regarding claims 10 and 20, Barr discloses a photovoltaic cell comprising (See Figs. 9C and 11D) comprising:
an anode (ITO layer, [0113][0115]);
a cathode (Ag layer, [0113][0115])
a first binary bulk heterojunction (D-100:C60 in Fig. 9C and D-310:C70 in Fig. 11D) between the anode and the cathode comprising a first donor and a first acceptor ([0113][0121][0115])
a second binary bulk heterojunction (DBP:C70 in Fig. 9C and D-300:C70 in Fig. 11D) positioned between the first binary bulk heterojunction (D-100:C60 in Fig. 9C and D-310:C70 in Fig. 11D) and the cathode (Ag layer), comprising a second donor material and a second acceptor material,
wherein the first donor material (D-100/D310) has a different band gap than the second donor material (DBP/D310) (absorption spectra differs for different wavelengths between donors and thus has a different band gap, see Figs. 8a-8c, but there is also substantial overlapping wavelengths).
Regarding claims 11-13, Barr discloses all of the claim limitations as set forth above.
In addition, Barr discloses that the acceptor materials can be the same between subcells and comprise C70 (see Fig. 11D).
Regarding claim 22, Barr discloses a photovoltaic cell comprising (See Figs. 9C and 11D) comprising: 
an anode (ITO layer, [0113][0115]) over a glass substrate ;
a cathode (Ag layer, [0113][0115])
a first binary bulk heterojunction (D-100:C60 in Fig. 9C and D-310:C70 in Fig. 11D) between the anode and the cathode comprising a first donor and a first acceptor ([0113][0121][0115])
a second binary bulk heterojunction (DBP:C70 in Fig. 9C and D-300:C70 in Fig. 11D) positioned between the first binary bulk heterojunction (D-100:C60 in Fig. 9C and D-310:C70 in Fig. 11D) and the cathode (Ag layer), comprising a second donor material and a second acceptor material,
wherein the first donor material (D-100/D310) has a different band gap than the second donor material (DBP/D310) (absorption spectra differs for different wavelengths between donors and thus has a different band gap, see Figs. 8a-8c).
Furthermore, Barr discloses that the electrodes can be deposited under a vacuum and also heterojunction layers can be deposited by thermal evaporation which is a technique that requires a vacuum. 
With regards to the various layers being in a vacuum and being provided by a vacuum, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable Che (US 2017/0005284 A1).
Regarding claims 11-13, Che discloses all of the claim limitations as set forth above.
In addition, Che discloses that the DTDCTB donor can be mixed with a fullerene which is either C60 or C70 and paired with a DTCPB:C70 solar cell [0018].
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the C60 fullerene acceptor of Che so that it was a C70 fullerene acceptor pair with the DTDCTB donor because Che discloses that such a substitution is possible and teaches it is appropriate to have such a substitution.
Modified Che with now have a DTDCTB:C70 subcell paired with a DTCPB:C70 wherein the acceptors are the same C70 fullerene material.
Regarding claim 14, Che discloses all of the claim limitations as set forth above.
In addition, Che discloses that instead of fullerene acceptors, non-fullerene acceptors can be used in any of the subcells (see [0043]).
It would have been obvious to one of ordinary in the art at the time of filing to modify the fullerene acceptors and replace them with non-fullerene acceptor as disclosed by Che because Che discloses that such a substitution is possible and teaches it is appropriate to have such a substitution.
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable Che (US 2017/0005284 A1) in view of Barr (US 2021/0050540 A1).
Regarding claim 22, Che discloses a photovoltaic cell comprising (See Figs. 3A and 3B):
an anode (Ag layer, [0014][0040][0041]);
a cathode (ITO layer, [0014])
a first binary bulk heterojunction (DBP:C70/DTDCPB:C70) between the anode and the cathode comprising a first donor and a first acceptor ([0018][0019][0020], note that Che discloses that the junction can also be  (DTDCPB:C70 [0020]);
a second binary bulk heterojunction (DTDCTB:C60) positioned between the first binary bulk heterojunction (DBP:C70/DTDCPB:C70) and the cathode (ITO layer), comprising a second donor material and a second acceptor material,
wherein the first donor material (DTDCPB/DBP) has a different band gap than the second donor material (DTDCTB) (absorbs different wavelengths and thus has a different bandgap ([0019][0046]).
However, Che does not disclose that the anode is formed on a substrate.
Barr discloses an organic photovoltaic cell  with an electrode (604) formed on a substrate (602) ([0094]).
A substrate will protect the electrode it overlies.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the organic photovoltaic device by forming the anode of Che on a substrate because Barr discloses it is known to form an electrode in an organic photovoltaic cell on a substrate because it will also protect the electrode it overlies.
Furthermore, Che discloses that the layers that form the photovoltaic device can be deposited under a vacuum [0058]. 
With regards to the various layers being in a vacuum and being provided by a vacuum, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 23, modified Che discloses all of the claim limitations as set forth above.
In addition, Che discloses that the photovoltaic cell has a power conversion efficiency of at least 10% (see Table 2).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Che (US 2017/0005284) as applied to claims 10, 15, 16, and 20 above and in further view of Che AEM (Donor–Acceptor–Acceptor’s Molecules for Vacuum-Deposited Organic Photovoltaics with Efficiency Exceeding 9%).
Regarding claim 18, Che discloses all of the claim limitations as set forth above.
However, Che does not disclose that the first donor material is iBuBTDC.
CheNM discloses a donor material, iBuBTDC, that can be coupled with a C70 fullerene acceptor, wherein the donor material has an absorption range in wavelengths from 300nm to 800nm (pg. 3, left hand column last paragraph to right hand column, first paragraph) and has a high power conversion efficiency (Table 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the DBP donor material which absorbs in wavelengths ranging between (300-800 nm [0019]) with the iBuBTDC donor material which absorbs in wavelengths ranging from 300nm to 800nm because CheNM discloses that such a donor material is combinable with a C70 acceptor and furthermore has a high power conversion efficiency.
Claim(s) 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable Barr (US 2021/0050540 A1).
Regarding claim 15, Barr discloses all of the claim limitations as set forth above.
In additional embodiments Barr discloses that additional bulk heterojunction layers can be added to the photovoltaic device (see Fig. 17 [0122]) and adding additional bulk heterojunctions will afford spectral tunability.
It would have been obvious to one of ordinary skill in the art at the time of filing to add an additional bulk heterojunction to the organic photovoltaic device of Barr because Barr discloses it is appropriate to do so and furthermore it will allow for spectral tunability of the device.
Regarding claim 23, Barr discloses all of the claim limitations as set forth above.
However, Barr does not explicitly disclose that the photovoltaic cell has a power conversion efficiency of at least 10%.
Barr discloses that layer thickness of heterojunctions ([0061]) and choosing pairing of materials between subcells so as to optimize the absorption spectrum also effects efficiency ([0064]).
It would have been obvious to one of ordinary skill in the art at the time of filing to either modify the layer thickness of heterojunctions or the pairing of materials between subcells so as to optimize the absorption spectrum also effects efficiency in the materials disclosed by Barr so that the power conversion efficiency of at least 10% because Barr discloses it is appropriate to do so.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Barr (US 2021/0050540 A1) as applied to claims 10-13, 20, and 22  above and in view of Cheng (Next-generation organic photovoltaics based on non-fullerene acceptors).
Regarding claim 14, Barr discloses all of the claim limitations as set forth above.
However, Barr does not disclose that the acceptors are non-fullerene acceptors.
Chen discloses that in comparison to fullerene acceptors, non-fullerene acceptors provide tunability of bandgaps, energy levels, planarity and crystallinity (Abstract) and further discloses that in certain instance can improve performance efficiency (See Fig. 3e).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the first and second acceptors of Barr so that they are non-fullerene acceptors as disclosed by Chen because it will provide tunability of bandgaps, energy levels, planarity and crystallinity and in some instances improved performance.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Barr (US 2021/0050540 A1) as applied to claims 10-13, 20, and 22 above and in view of Che (US 2017/0005284 A1). 
Regarding claim 16, Barr discloses all of the claim limitations as set forth above.
Barr discloses that the first donor material comprises DBP mixed with a fullerene acceptor, however does not disclose that the first donor is DTDCPB.
Che also discloses a tandem photovoltaic organic solar cell, and further discloses that an alternative donor material for DBP is DTDCPB ([0018][0019][0020], note that Che discloses that the junction can also be  (DTDCPB:C70 [0020]) because that have substantially the same absorption spectrum.
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the DBP first donor material of Barr with the DTDCPB donor material of Che because Che discloses it is an appropriate donor material replacement for DBP and has a substantially similar absorption spectrum and can be paired with a fullerene acceptor for use in an organic solar cell.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Barr (US 2021/0050540 A1) in view of Che (US 2017/0005284 A1) as applied to claim 16 above and in further view of Che AEM (Donor–Acceptor–Acceptor’s Molecules for Vacuum-Deposited Organic Photovoltaics with Efficiency Exceeding 9%).
Regarding claim 17, modified Barr discloses all of the claim limitations as set forth above.
Barr discloses that a second donor is D-100 and there is substantially overlap with the DPB absorption spectrum (see Fig. 8A and 8B), note that the substitution above will replace DTDCPB with DPB which have substantially the same absorption spectrum, however, Barr does not disclose iBuBTDC as the second donor.
Che AEM discloses that iBuBTDC can be used as a donor material that is paired with a fullerene has an absorption wavelength spectrum between 300nm to 800nm (pg. 3, left hand column last paragraph to right hand column, first paragraph)which would substantially overlap with the first donor (DTDCPB) which has an absorption wavelength spectrum (300-800 nm, see Che (US 2017/005284 A1, [0019]) and has a high conversion efficiency (Table 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the second donor D-100 of Barr with iBuBTDC donor of Che AEM because it would substantially overlap with DTDCPB which is the first donor of Barr and Barr discloses such an overlap is appropriate for complementary absorbers ([0113]) and furthermore because Che AEM discloses that it has a higher conversion efficiency.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Barr (US 2021/0050540 A1) as applied to claims 10-13, 20, and 22 in view of Che AEM (Donor–Acceptor–Acceptor’s Molecules for Vacuum-Deposited Organic Photovoltaics with Efficiency Exceeding 9%).
Regarding claim 18, modified Barr discloses all of the claim limitations as set forth above.
However, Barr does not disclose that the first donor material is iBuBTDC.
CheNM discloses a donor material, iBuBTDC, that can be coupled with a C70 fullerene acceptor, wherein the donor material has an absorption range in wavelengths from 300nm to 800nm (pg. 3, left hand column last paragraph to right hand column, first paragraph) and has a high power conversion efficiency (Table 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the DBP donor material which absorbs in wavelengths ranging between (300-800 nm [0019]) of Barr with the iBuBTDC donor material which absorbs in wavelengths ranging from 300nm to 800nm because CheNM discloses that such a donor material is combinable with a C70 acceptor and furthermore has a high power conversion efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726